DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yim et al (US Pub 2019/0043931).
Regarding claim 19, Yim (figs. 1 and 2) teaches a transparent display device comprising:
a reflective electrode structure (reflective layer 141a, [0064]) over a substrate (substrate 110, [0056]);
an organic light emitting layer (organic emission layer 143B, [0056]) over the reflective
electrode structure;

a capping structure comprising a first capping layer (capping layer 150, [0076]) over the transmissive electrode and having destructive interference properties and a first refractive index, and a second capping layer (encapsulation inorganic film 161, [0079]) having a second refractive index less than the first refractive index over the first capping layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Cho (US Pub 2016/0099438).
Regarding claim 1, Yim (figs. 1 and 2) teaches a transparent display device comprising:
a substrate (substrate 110, [0056]) having a plurality of pixels (SP1 through SP3, [0057]);
at least one emission portion (first to third regions 10 through 30, [0056]) in each of the pixels;
an organic light emitting layer (organic emission layer 143B, [0056]) in the emission portion;
a reflective electrode structure (reflective layer 141a, [0064]) between the organic light emitting layer and the substrate, in the emission portion;
a transmissive electrode (opposite electrode 145, [0056], and [0063]) located over the emission portion, throughout the pixels (SP1 through SP3) over the substrate; and
a capping structure comprising a first capping layer (capping layer 150, [0076]) over the transmissive electrode and having destructive interference properties and a first refractive index, and a second capping layer (encapsulation inorganic film 161, [0079]) having a second refractive index less than the first refractive index over the first capping layer.
Yim teaches the emission portion and the transmissive electrode located over the emission portion, but does not teach at least one emission portion and at least one transmission portion in each of the pixels; and a transmissive electrode located over the emission portion and the transmission portion.
Cho (figs. 1 and 9) teaches at least one emission portion (first area 31) and at least one transmission portion (second area 32) in each of the pixels (P1 and P2, [0036]); and a transmissive electrode (transparent electrode 222, [0082], [0085]) located over the emission portion and the transmission portion.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display device of Yim with transmission area 32 of Cho in order to improve the “environment behind the OLED display can be seen when a user does not look at 
the image formed on the display unit 2” as taught by Cho, [0036].
Regarding claim 2, Yim teaches the transparent display device according to claim 1, wherein the first refractive index is 2.0 or more (refractive index of 1.9 to 2.3, [0076]), and the second capping layer is less than the first refractive index by 0.2 to 1.2 (refractive index of 1.35 to 1.45, [0079]).
Regarding claim 3, Yim teaches the transparent display device according to claim 2 wherein the first refractive index is 2.0 to 2.7 (refractive index of 1.9 to 2.3, [0076]), and the second refractive index is 1.3 to 2.0 (refractive index of 1.35 to 1.45, [0079]).
The above-cited claims differ from the prior art by using various process parameters (such as  first refractive index is 2.0 to 2.7 and second refractive index is 1.3 to 2.0). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 4, Yim teaches the transparent display device according to claim 1, wherein:
the first capping layer (150) has a first thickness d1 (thickness t0, [0075]), and a first optical distance n1d1 of the first capping layer has a value of mλ/2cosѲ, wherein m is an integral, λ is a destructively interfered wavelength (wavelength, [0076] and Ѳ is an angle of incidence (viewing angle, [0052]).
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15
USPQ2d 1525, 1528 (Fed. Cir. 1990). The “first optical distance n1d1 of the first capping layer has a value of mλ/2cosѲ, wherein m is an integral, λ is a destructively interfered wavelength and Ѳ is an angle of incidence” in claim 4 is considered functional claim.
Regarding claim 5, Yim teaches the transparent display device according to claim 4, wherein the destructively interfered wavelength is a blue wavelength or a deep blue wavelength (blue light, [0058]), and wherein a peak wavelength of the destructively interfered wavelength is in the range of 430 nm to 465 nm (wavelength of 460nm, [0058]).
Regarding claim 6, Yim teaches the transparent display device according to claim 4, wherein:
the second capping layer (161) has a second thickness d2 ([0079] and fig. 2), and a second optical distance n2d2 of the second capping layer is 0.9 to 1.1 times the first optical distance n1d1.
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15
USPQ2d 1525, 1528 (Fed. Cir. 1990). The “second optical distance n2d2 of the second capping layer is 0.9 to 1.1 times the first optical distance n1d1” in claim 6 is considered functional claim.
Regarding claim 8, Yim teaches a reflectivity ([0070]).
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15
USPQ2d 1525, 1528 (Fed. Cir. 1990). The “difference between a reflectance of an upper surface of the second capping layer and a reflectance of an interface between the first capping layer and the second capping layer is within 5%.” in claim 8 is considered functional claim.

 Regarding claim 9, Yim teaches the transparent display device according to claim 1, further comprising an encapsulation layer (encapsulation inorganic film 163, refractive index of the encapsulation layer n2, [0081]) over the second capping layer (161).
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15
USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 10, Yim teaches a reflectivity ([0070]).
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15
USPQ2d 1525, 1528 (Fed. Cir. 1990). The “a reflectance of an interface between the first capping layer and the second capping layer is… within 5% or less” in claim 10 is considered functional claim.
Regarding claim 11, Yim teaches the transparent display device according to claim 1, wherein:
light (B, fig. 2) emitted through an upper surface of the organic light emitting layer is sequentially transmitted by the transmissive electrode, the first capping layer, and the second capping layer.
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15
USPQ2d 1525, 1528 (Fed. Cir. 1990). The “amount of light transmitted by the second capping layer is proportional to a value acquired by subtracting a reflectance of the transmissive electrode, a reflectance of the interface between the first capping layer and the second capping layer, and a reflectance of the upper surface of the second capping layer from a total amount of light emitted through the upper surface of the organic light emitting layer” in claim 11 is considered functional claim.
Regarding claim 12, Yim teaches the transparent display device according to claim 1, wherein the transmissive electrode (145) is formed of a silver alloy, and a thickness of the transmissive electrode is 50 A to 100 A (Ag, several to tens of nm, [0065]).
Regarding claim 13, Yim does not teach a transmission portion.
Cho (fig. 9) teaches wherein the organic light emitting layer (organic layer 223, [0053]) is further provided in the transmission portion (32), and the organic light emitting layer in the transmission portion functions as a subpixel which is independently driven with the organic light emitting layer in the emission portion.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display device of Yim with transmission area 32 of Cho in order to improve the “environment behind the OLED display can be seen when a user does not look at 
the image formed on the display unit 2” as taught by Cho, [0036].
Regarding claim 14, Yim teaches the transparent display device according to claim 1, wherein the capping structure is provided as a triplelayered or quad-layered capping structure (150 163 165 167, [0081] and fig. 2); wherein refractive indexes of respective capping layers are gradually decreased in the upward direction; wherein a lowest capping layer has destructive interference properties, and optical distances of the other capping layers are respectively 0.9 to 1.1 times the optical distance of said lowest capping layer, and wherein a reflectance difference between respective interfaces of respective capping layers are 5% or less.
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15
USPQ2d 1525, 1528 (Fed. Cir. 1990). The “wherein a lowest capping layer has destructive interference properties, and optical distances of the other capping layers are respectively 0.9 to 1.1 times the optical distance of said lowest capping layer, and wherein a reflectance difference between respective interfaces of respective capping layers are 5% or less” in claim 14 is considered functional claim.
Regarding claim 15, Yim does not teach a transmission portion.
Cho (fig. 1) teaches wherein two different emission portions (31) are adjacent to one transmission portion (32), or wherein one transmission portion is surrounded by four emission portions, or wherein a shape of the transmission portion is hexagonal or diamond.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display device of Yim with transmission area 32 of Cho in order to improve the “environment behind the OLED display can be seen when a user does not look at 
the image formed on the display unit 2” as taught by Cho, [0036].
Regarding claim 16, Yim does not teach a transmission portion.Cho (fig. 6) teaches wherein two green emission portions (Pg), one red emission portion (Pr), and one blue emission portion (Pb) surround each transmission portion (32), or
wherein red or blue emission portions diagonally correspond to the green emission portion with the transmission portion therebetween.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display device of Yim with transmission area 32 of Cho in order to improve the “environment behind the OLED display can be seen when a user does not look at 
the image formed on the display unit 2” as taught by Cho, [0036].
Regarding claim 17, Yim does not teach a transmission portion.
Cho (fig. 9) teaches wherein, a thin film transistor (thin film transistor TR1, [0048]) is overlapped with the emission portion (31) outside the transmission portion (21), or wherein the transmissive electrode is in contact with an auxiliary electrode which is in a same layer with the anode.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display device of Yim with transmission area 32 of Cho in order to improve the “environment behind the OLED display can be seen when a user does not look at 
the image formed on the display unit 2” as taught by Cho, [0036].
Regarding claim 20, Yim teaches a substrate (substrate 110, [0056]) having a plurality of pixels (SP1 through SP3, [0057]); wherein the reflective electrode structure (reflective layer 141a, [0064]) between the organic light emitting layer and the substrate, in the emission portion, and wherein the capping structure is over the emission portion (first to third regions 10 through 30, [0056]) in each of the pixels, wherein the capping structure is over the emission portion throughout the pixels over the substrate and the second capping layer.
Yim does not teach a transmission portion.
Cho (figs. 1 and 9) teaches at least one emission portion (first area 31) and at least one transmission portion (second area 32) in each of the pixels (P1 and P2, [0036]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display device of Yim with transmission area 32 of Cho in order to improve the “environment behind the OLED display can be seen when a user does not look at 
the image formed on the display unit 2” as taught by Cho, [0036].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yim and Cho, and further in view of Lee et al (US Pub 2019/0148648).
Yim teaches wherein the first thickness is 250 A to 500 A (thickness t0, 600-750 A, [0076]), but does not teach the second thickness is 300 A to 700 A.
Lee (fig. 5) teaches capping layers (two or more layers 310, [0107]) wherein a thickness of capping layer is 60 to 100 nm.
The above-cited claims differ from the prior art by using various process parameters (such as a thickness of capping layers which are in a range from 250 A to 500 A, and 300 A to 700 A). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yim and Cho, and further in view of Gregory (US Pat 8,436,338).
Cho teaches a bank (pixel-defining layer 125, [0071]) to define the emission portion and the transmission portion, but does not teach a spacer on the bank.
Gregory (fig. 11a) teaches a spacer (bank 802, col. 10, line 65) on a bank (insulator 1102, col. 11, lines 5-10, wherein the bank has a positive taper and the spacer has a negative taper.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the pixel-defining layer 125 of Cho with insulator/bank 1002 802 of Gregory in order to “reduce short circuits arising from contact between the cathode and the anode” as taught by Gregory, col. 5, lines 25-30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892